Citation Nr: 1409889	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-34-927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C, end stage liver disease, and cirrhosis with encephalopathy, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1973.  He died in December 2005 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 rating decision of the Portland RO that determined new and material evidence had not been received to reopen the claim of service connection for hepatitis C, end stage liver disease, cirrhosis, and cirrhosis with encephalopathy, for the purposes of accrued benefits.

In March 2011, the appellant testified at a Board hearing before Veterans Law Judge Michael A. Herman.  In June 2013, she testified at a second hearing before Veterans Law Judge Paula M. DiLorenzo.  Transcripts of those hearings are associated with the claims file.  The appellant expressly declined a third hearing in a November 2013 correspondence.

(The issues of entitlement to service connection for the cause of the Veteran's death, entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death claimed to have resulted from VA medical treatment, and entitlement to Dependent's Education Assistance pursuant to 38 U.S.C.A. § Chapter 35 will be addressed in a separate decision.)



FINDINGS OF FACT

1.  A December 2001 rating decision denied the Veteran's claim for service connection for hepatitis C, end-stage liver disease, cirrhosis, and cirrhosis with encephalopathy.  He was informed of this rating decision and his appellate rights in a December 21, 2001 letter.  He did not file an appeal.  

2.  At the time of the Veteran's death, he had a petition to reopen a claim for service connection for hepatitis C, end-stage liver disease, cirrhosis, and cirrhosis with encephalopathy, pending since a May 2005 rating decision had not become final. 

3.  The appellant filed a claim for accrued benefits within one year of the Veteran's death. 

4.  Additional evidence received since the December 2001 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of service connection for hepatitis C, end-stage liver disease, cirrhosis, and cirrhosis with encephalopathy for accrued benefits.  38 U.S.C.A. §§ 5108, 5121, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2013).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has satisfied its duty to notify by issuing a pre-adjudication notice letters for the appellant's accrued benefits claim in February 2006, April 2006, and July 2007.  These letters advised the appellant of what evidence was required to substantiate her claim for accrued benefits, and of her and VA's respective duties for obtaining evidence.  She was also informed as to how VA establishes disability ratings and effective dates for any awards of benefits. 

As for VA's duty to assist, in a claim for accrued benefits the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4). 

As for developing the claim, there is an exception for outstanding service treatment records and VA records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Since the Veteran's service treatment records and VA treatment records were already associated with the claims file and there was no indication that these records were incomplete.  Under these circumstances, no further action is necessary to assist the appellant.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the appellant's receipt of a VCAA-compliant notice letter. 

Here, during the hearing, the Veterans Law Judge identified the issue on appeal and discussed the elements that were lacking to substantiate the appellant's claim, and ensured pertinent VA treatment records were in the record.  During the hearing, the appellant asserted that a June 1998 record indicated the Veteran's hepatitis C was related to service, but she later indicated at the hearing that a nexus was not specifically stated in the treatment record.  Furthermore, since hepatitis C was not diagnosed until 1999, it is improbable that any record prior to that date would contain nexus evidence.  As for other treatment records and evidence that was not constructively of record at the time of the Veteran's death, the Board finds the second prong of Bryant to be moot as adjudication of a claim for accrued benefits is limited to the evidence of record at the time of the Veteran's death.  Accordingly, the appellant is not shown to be prejudiced on this basis. 

Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Analysis

The law and regulations governing claims for accrued benefits state that upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000. 

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as "accrued benefits") and due and unpaid for a period not to exceed two years.

The law has been amended to remove a two-year limitation on accrued benefits so that a veteran's survivor may receive the full amount of an award for accrued benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Since this amendment is applicable only with respect to deaths occurring on or after December 16, 2003; it is applicable in the present case. 

As just noted, accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Also stated previously, the Board is prohibited from considering medical evidence received after the date of the Veteran's death. 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2012).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2012); see also 38 C.F.R. §§ 20.1103, 20.1104 (2013).

The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). Section 212 created a new, liberalizing statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

Under the new law, the appeal is to be continued as if the original claimant were not deceased.  There is an important distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121 ) and the new statute regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A ).  When adjudicating the former, only the evidence of record at the time of the original claimant's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps" of the original claimant after his or her demise, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant; any evidence received thereafter may be considered in adjudicating the claims.  Therefore, the Board may remand the claims for service connection currently at issue for the procurement of additional evidence, not of record at the time of the Veteran's death, prior to adjudication of those issues. 

In this case, the Veteran died in 2005 before the effective date of the liberalizing law, therefore, the appellant cannot be substituted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance as to whether submitted evidence meets the new and material requirements.  The Court noted that this standard is a "low threshold" for reopening, and explained as an example that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, then it raised a reasonable possibility of substantiating the claim.  Id.  The Court also explained that new and material evidence need only pertain to one unestablished element in order to reopen a claim, as long as such evidence, in light of evidence previously of record, raises a reasonable possibility of substantiating the claim.  Id.  at 121.

The initial claim of service connection for hepatitis C, end-stage liver disease, cirrhosis, and cirrhosis with encephalopathy was denied in a December 2001 rating decision.  At this time, the record consisted of the Veteran's service treatment records, VA treatment records from January 1997 to July 2001, a VA examination in June 1998, and November 2000 and February 2001 statements from the Veteran.   

The service treatment records are silent for any liver complaints, findings, or diagnosis, hepatitis C was not diagnosed, and he was not shown to have any tattoos on enlistment or separation examinations.

A December 1997 VA treatment record shows the Veteran reported drinking heavily for the past year; his drinking decreased in response to rules at TPI, where he was admitted 2 months earlier.  He had alcohol treatment 2 years earlier and he used crack cocaine 1 week earlier.  His drug use was infrequent. 

On June 1998 VA examination for mental disorders, the Veteran reported getting into two "bar fights" while in service and each time he was hit over the head with an object.  The first fight led to unconsciousness and bleeding.  There were scars above his eyebrows, but he could not recall where they came from.  He reported getting a tattoo of "Zig-Zag man" while in Germany.  The only drug use he reported in service was occasionally smoking hashish.  His last drink was one month prior and it was a six pack of beer; he denied having any memory of being a heavier drinker.  He smoked marijuana in the past and used cocaine a couple of times; he denied using speed, heroin, or other opiates.

A June 1998 VA Social Industrial Survey examination shows he denied any significant drug or alcohol abuse in the military.  He reported being in two fights in Germany and drinking alcohol once or twice a week.

The Veteran was seen in April 2000 and he was noted to have a history of hepatitis C, diagnosed in January 1999, and alcohol abuse with reports of a 3 to 4 week history of abdominal pain, bloated stomach, and leg edema.  He reported an onset of diarrhea and water bloody stools 6 to 8 months earlier along with abdominal swelling and pain.  He reported a history of alcohol abuse consuming 6 cans of beer per day for many years; he denied IV drug use.  An ultrasound of the abdomen revealed chronic liver disease associated partial contraction, increased echogenicity, spenomegaly, and ascities.  Similar findings were revealed on a pelvic CT scan.

In November 2000 and February 2001 statements, the Veteran reported he was given shots in service with needles that were not changed from person to person.  He did not know if the same thing happened to other members of his unit.

A May 2001 VA treatment record contains an assessment that the Veteran's cirrhosis was secondary to his hepatitis C.

Based on the evidence of record at the time of the December 2001 rating decision, service connection was denied for hepatitis C, end-stage liver disease, and cirrhosis based on a finding that the claimed disability did not have its onset in service nor was it shown to be related to service.  The Veteran was notified of this decision and of his appellate rights that same month.  Because the Veteran did not appeal this decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The only exception to the finality of this decision would have been if new and material evidence was submitted within the one-year appeal period following the issuance of a rating decision but had not been acted upon, then the appellant's claim could still be pending until a decision had been made on that evidence.  King v. Shinseki, 23 Vet. App. 464, 467 (2010) (discussing the application of 38 C.F.R. § 3.156(b)).  However, since new and material evidence was not received during this period, 38 C.F.R. § 3.156(b) does not apply.

In December 2004, the Veteran attempted to reopen his claim claiming his brigade was called the "yellow brigade" because every person in this group was infected by hepatitis C during mass inoculations overseas.  He stated that at this time the same needle was used to vaccinate multiple people without sterilization.

In May 2005, the RO declined to reopen the Veteran's claims for service connection.  He died later that year in December 2005 before the decision became final.  The appellant filed for accrued benefits in January 2006, the month after the Veteran's death, and she has since also perfected an appeal for whether new and material evidence was submitted to reopen the claim of service connection for hepatitis C, end-stage liver disease, cirrhosis, and cirrhosis with encephalopathy, for accrued benefits purposes.  Therefore, the Board will consider whether new and material evidence was received prior to the Veteran's death to determine whether the claim for service connection may be reopened.

Records added to the record since the December 2001 denial consisted of VA treatment records dated through November 2005.  In order to reopen the claim for service connection, the evidence must be new, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  

None of the additional VA treatment records suggest a nexus between the Veteran's hepatitis and liver disease to his military service, to include inoculations or any risk factors in service.  The records suggest the Veteran's end-stage liver disease was due to hepatitis C or alcohol.  See April 2002 and December 2004 VA treatment records.  In March 2005, a record contains an assessment of hepatitis C cirrhosis and also notes the Veteran's end-stage liver disease decompensation was likely secondary to portal vein thrombosis that had been present since February 2005.  In November 2005, he was found to have hepatitis encephalopathy early in admission likely related to his SBP.  Furthermore, his hepatitis C and cirrhosis was also shown to be complicated by continued alcohol abuse.  See October 2002 VA treatment record.  There was no indication that any of these conditions had their onset during or were related to any incident of service.  In addition, the Veteran's assertions of exposure to inoculations/vaccines in service and a nexus are essentially duplicative of assertions he made when his claim was initially denied in December 2001.  

In short, the additional evidence suggests the Veteran's liver disease was due to hepatitis C or his alcohol use, but not service, and no evidence was presented at the time of his death suggesting that his hepatitis C was related to his service.
The additional VA treatment records are new to the file, but do not satisfy the criteria of new and material evidence as defined in section 3.156 and Shade.

Accordingly, new and material evidence has not been submitted to reopen the claim of entitlement to service connection for hepatitis C, end-stage liver disease, cirrhosis, and cirrhosis with encephalopathy, for accrued benefits, and the petition to reopen therefore is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service connection for hepatitis C, end-stage liver disease, cirrhosis, and cirrhosis with encephalopathy, for accrued benefits purposes, is denied.


__________________________________             ________________________________  
                 MICHAEL A. HERMAN                                        KELLI A. KORDICH
                  Veterans Law Judge,                                         Acting Veterans Law Judge, 
               Board of Veterans' Appeals                               Board of Veterans' Appeals 



_______________________________
      P.M. DILORENZO
        Veterans Law Judge, 
        Board of Veterans' Appeals



Department of Veterans Affairs


